EXHIBIT 10.3.3

NATUS MEDICAL INCORPORATED

2000 STOCK AWARDS PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

GRANT NUMBER:              

The terms defined in the Natus Medical Incorporated 2000 Stock Awards Plan, as
amended from time to time (the “Plan”), shall have the same meanings in this
Notice of Restricted Stock Unit Grant (the “Notice of Grant”).

 

Name:

   

Address:

       

You (the “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”), subject to the terms and conditions of the Plan and the attached
Restricted Stock Unit Agreement (hereinafter, the “RSU Agreement”) to the Plan
(available in hard copy by request), as follows:

 

Number of RSUs:

   

Date of Grant:

   

First Vesting Date:

   

Expiration Date:

  The date on which settlement of all RSUs granted hereunder occurs, with
earlier expiration upon the Termination Date

Vesting Schedule: The RSUs will vest as follows: [Subject to your continued
service as a Service Provider,             .]

Participant understands that his or her status as a Service Provider is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), and
that nothing in this Notice of Grant, the RSU Agreement or the Plan changes the
at-will nature of that relationship. Participant acknowledges that the vesting
of the RSUs pursuant to this Notice of Grant is earned only by continuing
service a Service Provider. Participant also understands that this Notice of
Grant is subject to the terms and conditions of both the RSU Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the RSU Agreement and the Plan.

 

PARTICIPANT:     NATUS MEDICAL INCORPORATED Signature:         By:     Print
Name:         Its:     Date:         Date:    



--------------------------------------------------------------------------------

NATUS MEDICAL INCORPORATED

2000 STOCK AWARDS PLAN

RESTRICTED STOCK UNIT AGREEMENT

Unless otherwise defined herein, the terms defined in the Natus Medical
Incorporated 2000 Stock Awards Plan, as amended from time to time (the “Plan”),
shall have the same defined meanings in this Restricted Stock Unit Agreement
(the “Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Grant (the “Notice of Grant”) and this Agreement.

1. SETTLEMENT. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice of
Grant. Settlement of RSUs shall be in Shares.

2. STOCKHOLDER RIGHTS. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.

3. DIVIDEND EQUIVALENTS. Dividends, if any, that are made in the form of cash or
property other than Shares, shall not be credited to Participant with respect to
RSUs. Dividends in the form of Shares shall be treated as effectively a stock
split and shall result in an appropriate adjustment in the number of RSUs.

4. NON-TRANSFERABLE. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.

5. TERMINATION. If Participant’s status as a Service Provider terminates for any
reason, or no reason, all unvested RSUs shall be forfeited to the Company
forthwith, and all rights of Participant to such RSUs shall immediately
terminate. In case of any dispute as to whether such termination has occurred,
the Committee shall have sole discretion to determine whether such termination
has occurred and the effective date of such termination.

6. ACKNOWLEDGEMENT. The Company and Participant agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Participant: (a) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (b) represents that
Participant has carefully read and is familiar with their provisions, and
(c) hereby accepts the RSUs subject to all of the terms and conditions set forth
herein and those set forth in the Plan and the Notice of Grant.

7. TAX CONSEQUENCES. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Before any Shares subject to this Agreement are
issued Participant must pay to the Company an amount equal to the minimum amount
the Company is required to withhold for income and employment taxes, provided
that in its sole discretion the Company may instead elect to deduct from the
number of Shares being issued on settlement a number of Shares with a fair
market value (determined on the date the Shares are issued) equal to the minimum
amount the Company is required to withhold for income and employment taxes. Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held for more than one year from the date of settlement.

8. COMPLIANCE WITH LAWS AND REGULATIONS. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable foreign, state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.



--------------------------------------------------------------------------------

9. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

10. GOVERNING LAW; SEVERABILITY. The Plan and Notice of Grant are incorporated
herein by reference. The Plan, the Notice of Grant and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof. This
Agreement is governed by Delaware law except for that body of law pertaining to
conflict of laws. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.

11. NO RIGHTS AS EMPLOYEE, DIRECTOR OR CONSULTANT. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s employment, for
any reason, with or without cause.

By your signature and the signature of the Company’s representative on the
Notice of Grant, Participant and the Company agree that this RSU is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and this Agreement. Participant has reviewed the Plan, the Notice of Grant and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice of Grant and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice of Grant and
this Agreement. Participant further agrees to notify the Company upon any change
in Participant’s residence address.